DETAILED ACTION
This final action is in response to amendment filed on 12/11/2020. In this amendment, claims 1, 4, 7, 9 and 11-13 have been amended, and claims 2-3 have been canceled. Claims 1 and 4-13 are pending of which claims 1, 12 and 13 are independent claims. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority to JP 2018-236603 on 12/18/2018.

Response to Arguments
A. Rejection of Claims 1, 12, and 13 under 35 U.S.C. § 112(b) 
Rejections have been withdrawn in view of amended claims.
B. Rejection of Claims 1-13 under 35 U.S.C. §§ 102(a)(2)-103
Applicant’s arguments with respect to claim(s) 1 and 4-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1 and 13 are objected to because of the following informalities: 
Claim 1, line 6, “the reception section” should read “the reception device.”
Claim 13, line 19 “the server table” should read “a server table”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hatambeiki (US 2019/0019504, filed Jan. 3, 2018), in view of Sano (US 2020/0059627, filled Nov. 11, 2016).
As per claim 1, Hatambeiki discloses an information processing system (Hatambeiki-The whole system in Fig.2), comprising:
a server (Hatambeiki-Fig.2, sever 208) configured to control a plurality of terminal devices (see Hatambeiki-Para. [0064], the server 208 sends the voice command to the identified smart appliance among the connected smart applications);
an output device (Hatambeiki-Fig.2, TV 106) including an inputter that is connectable with the plurality of terminal devices by wire or wirelessly (see Hatambeiki- Fig.2, inputter of the TV 106 is connectable with Apple TV brand streamer 110 and the Xbox brand gaming system 204 by HDMI cable 112; Hatambeiki-Para. [0023], Such smart appliances are generally connected to TV 106, via HDMI cables 112 or may be connected wirelessly); and
a reception device (Hatambeiki-Fig. 2, Para. [0022], controlling device 202) configured to receive an input of information from an outside (Hatambeiki-Para. [0069], a user of controlling device 202 utters a voice command into controlling device 202), wherein 
when the reception section receives an input of a predetermined instruction not including information that specifies any of the plurality of terminal devices (Hatambeiki-Para. [0051], the controlling device 202, in this example, comprises a processor 402; see Hatambeiki-Para. [0069-0072], processor 402 receives voice commands, such as "volume up," "volume down," or "change channel" [these voice commands do not include information that specifies any appliances, and are similar to command “Next page” as indicated in application’s specification in paragraph 137]), the reception device transmits data indicating the predetermined instruction to the server (see Hatambeiki-Para. [0070-0072], processor 402 transmits the voice command to predetermined smart appliance which forwards it to remote server 208);
the server includes a controller that determines a terminal device connected to the inputter (Hatambeiki-Para. [0064], server 208 sends the voice command to the smart appliance, that determined which smart appliance was connected to the active HDMI input), the terminal device inputting a signal to the inputter, among the plurality of terminal devices (see Hatambeiki-Fig.2, the Apple TV 110 inputting a signal to the inputter of the TV 106; Hatambeiki-Para. [0008], the active HDMI input comprising a signal from an appliance presently being presented by the smart appliance),
the server transmits the data indicating the predetermined instruction to the terminal device determined by the controller (Hatambeiki- Para. [0064], server 208 sends the voice command to the smart appliance, that determined which smart appliance was connected to the active HDMI input),
the output device includes a plurality of input terminals connectable with the respective terminals devices by wire (Hatambeiki-Fig.2, para. [0023], smart appliances are generally connected to TV 106, via HDMI cables 112),
the controller determines a terminal device among the plurality of terminal devices connected to an enabled terminal (Hatambeiki- Para. [0064], server 208 sends the voice command to the smart appliance, that determined which smart appliance was connected to the active HDMI input [the enabled terminal]),
the enabled terminal indicates an input terminal that is enabled among the plurality of input terminals (Hatambeiki-Para. [0008], the active HDMI input comprising a signal from an appliance presently being presented by the smart appliance),
the server includes a server storage (Hatambeiki-Fig. 2, database 210);
the controller determines the terminal device connected to the enabled terminal based on the server database (Hatambeiki-Para. [0064], server 208 sends the voice command to the smart appliance, that determined which smart appliance was connected to the active HDMI input [the enabled terminal]; see Hatambeiki-Para. [0038, 0072], server determines a particular smart appliance for which the voice command was intended using server database).
Hatamabeiki does not explicitly disclose:
storage that stores a server table,
the server table includes, for each of the terminal devices, information indicating connection states of the terminal devices with respect to the input terminals, and
determines the terminal device based on the server table.
Sano teaches:
a storage that stores a server table (Sano-Fig. 2, active device management table 121);
the server table (Sano-Fig.2, active device management table 121) includes, for each of the terminal devices, information indicating connection states of the terminal devices with respect to the input terminals (see Sano-Fig.2, active device management table 121 shows status for each device; Sano-Para. [0041], The column "status" is used to register the statuses of devices connected through HDMI cables as to whether they are active devices or not), and
determines the terminal device based on the server table (see Sano-Para. [0077], the display device 10 refers to the active device management table 121 [server table] to identify active device for obtaining its address).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hatambeiki in view of Sano for the server to include a table that indicates connection states of the terminal devices with respect to 
One of ordinary skill in the art would have been motived because it offers the advantage of identifying an active device connected the display device (see Sano-Para. [0077]). 

As per claim 9, Hatambeiki-Sano discloses the system according to claim 1, as set forth above, Hatambeiki also discloses:
each of the plurality of terminal devices includes a transmitter (see Hatambeiki-Fig. 2, each of appliances connects to TV via HDMI cable 112; Hatambeiki-Para. [0059], the smart appliance comprises a processor 502, an electronic storage medium 504, a communication interface 506, a user interface 508 and a transceiver 510) that transmits different information to the output device (Hatambeiki-Para. [0045], TV 106 may initiate a query to one or more smart appliances such as STB 108 and Apple TV brand streamer 110 where each smart appliance sends, in real-time, information to TV 106 [output device]), and
when the reception device receives a predetermined instruction (Hatambeiki-Para. [0051], the controlling device 202, in this example, comprises a processor 402; see Hatambeiki-Para. [0069-0072], processor 402 receives voice commands), the server receives device determination based on information output by the output device (see Hatambeiki-Para. [0064], the smart appliance to receive instructions from the controlling device 202, the smart appliance sends the appliance determination to server 208; Hatambeiki-Para. [0023], Smart appliances may comprise consumer electronic devices in an end user's home such, as TV 106).
Hatamabeiki does not explicitly disclose:
the server updates the server table.
Sano teaches:
the server updates the server table (Sano-Para. [0045], the controller 110 updates the active device management table 121 [server table]. The controller 110 writes the information representing "active device" into the active device management table 121 in the column "status" relating to the video signal output device 20 configured to output a video signal displayed on the display 150).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Hatambeiki in view of Sano for the server to update the server table based on information output by the output device.
One of ordinary skill in the art would have been motived because it offers the advantage of identifying an active device connected the display device (see Sano-Para. [0077]).

As per claim 11, Hatambeiki-Sano discloses the system according to claim 1, as set forth above, Hatambeiki also discloses:
each of the plurality of terminal devices includes a transmitter (see Hatambeiki-Fig. 2, each of appliances connects to TV via HDMI cable 112; Hatambeiki-Para. [0059], the smart appliance comprises a processor 502, an electronic storage medium 504, a communication interface 506, a user interface 508 and a transceiver 510) that transmits different information to the output device (Hatambeiki- Para. [0045], TV 106 may initiate a query to one or more smart appliances such as STB 108 and Apple TV brand streamer 110 where each smart appliance sends, in real-time, information to TV 106 [output device]), and
when the reception device receives a predetermined instruction (Hatambeiki-Para. [0022], the controlling device 202 is configured to receive voice commands from a user; see Hatambeiki-Para. [0070-0072], processor 402 transmits the voice command to predetermined smart appliance which forwards it to remote server 208), the server determines a terminal device to which a control command indicating the predetermined instruction is transmitted, among the plurality of terminal devices, based on information output by the output device (Hatambeiki-Para. [0023], Smart appliances may comprise consumer electronic devices in an end user's home such, as TV 106; Hatambeiki-Para. [0041], server 208 receives an identification of a plurality of smart appliances, located at an end user's home, from TV 106 where TV 106 performs an operation to detect other connected smart appliances and provisions that information to the remote server 208).

As per claim 12, Hatambeiki discloses an information processing device (Hatambeiki-Fig. 2, remote server 208), comprising a controller configured to control a plurality of terminal devices (see Hatambeiki-Para. [0064], the server 208 sends the voice command to the identified smart appliance among the connected smart applications), and
a storage (Hatambeiki-Fig. 2, database 210), wherein
(see Hatambeiki- Fig.2, inputter of the TV 106 [output device] is connectable with Apple TV brand streamer 110 and the Xbox brand gaming system 204 by HDMI cable 112; Hatambeiki-Para. [0023], Such smart appliances are generally connected to TV 106, via HDMI cables 112 or may be connected wirelessly), and
when the controller receives an input of a predetermined instruction not including information that specifies any of the plurality of terminal devices (Hatambeiki-Para. [0051], the controlling device 202, in this example, comprises a processor 402; see Hatambeiki-Para. [0069-0072], processor 402 receives voice commands, such as "volume up," "volume down," or "change channel" [these voice commands do not include information that specifies any appliances, and are similar to command “Next page” as indicated in application’s specification in paragraph 137]) from a reception device (Hatambeiki-Fig. 2, Para. [0022], controlling device 202) that receives an input of information from an outside (Hatambeiki-Para. [0069], a user of controlling device 202 utters a voice command into controlling device 202), 
the controller determines a terminal device connected to the inputter (Hatambeiki- Para. [0064], server 208 sends the voice command to the smart appliance, that determined which smart appliance was connected to the active HDMI input), the terminal device inputting a signal to the inputter, among the plurality of terminal devices (see Hatambeiki-Fig.2, the Apple TV 110 inputting a signal to the inputter of the TV 106; Hatambeiki-Para. [0008], the active HDMI input comprising a signal from an appliance presently being presented by the smart appliance),
the information processing device transmits data indicating the predetermined instruction to the terminal device determined by the controller (Hatambeiki- Para. [0064], server 208 sends the voice command to the smart appliance, that determined which smart appliance was connected to the active HDMI input),
the output device includes a plurality of input terminals connectable with the respective terminals devices by wire (Hatambeiki-Fig.2, para. [0023], smart appliances are generally connected to TV 106, via HDMI cables 112),
the controller determines a terminal device among the plurality of terminal devices connected to an enabled terminal (Hatambeiki- Para. [0064], server 208 sends the voice command to the smart appliance, that determined which smart appliance was connected to the active HDMI input [the enabled terminal]),
the enabled terminal indicates an input terminal that is enabled among the plurality of input terminals based on database (Hatambeiki-Para. [0008], the active HDMI input comprising a signal from an appliance presently being presented by the smart appliance),
the controller determines the terminal device connected to the enabled terminal (Hatambeiki-Para. [0064], server 208 sends the voice command to the smart appliance, that determined which smart appliance was connected to the active HDMI input [the enabled terminal]; see Hatambeiki-Para. [0038, 0072], server determines a particular smart appliance for which the voice command was intended using server database).

a storage that stores a table;
the table includes, for each of the terminal devices, information indicating connection states of the terminal devices with respect to the input terminals, and
determines the terminal device based on the table. 
Sano teaches:
a storage that stores a table (Sano-Fig. 2, active device management table 121);
the table (Sano-Fig.2, active device management table 121) includes, for each of the terminal devices, information indicating connection states of the terminal devices with respect to the input terminals (see Sano-Fig.2, active device management table 121 shows status for each device; Sano-Para. [0041], The column "status" is used to register the statuses of devices connected through HDMI cables as to whether they are active devices or not), and
determines the terminal device based on the table (see Sano-Para. [0077], the display device 10 refers to the active device management table 121 [server table] to identify active device for obtaining its address).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hatambeiki in view of Sano for the server to include a table that indicates connection states of the terminal devices with respect to the input terminals and determining the terminal device connected to the enabled terminal based on the table.
 (see Sano-Para. [0077]).

As per claim 13, Hatambeiki discloses an information processing method (Hatembeiki-Para. [0003], a method that provides for the use of voice commands to control the operation of a plurality of different voice controlled consumer electronic devices) using: a server (Hatambeiki-Fig.2, sever 208) configured to control a plurality of terminal devices (see Hatambeiki-Para. [0064], the server 208 sends the voice command to the identified smart appliance among the connected smart applications);
an output device (Hatambeiki-Fig.2, TV 106) including an inputter that is connectable with the plurality of terminal devices by wire or wirelessly (see Hatambeiki- Fig.2, inputter of the TV 106 is connectable with Apple TV brand streamer 110 and the Xbox brand gaming system 204 by HDMI cable 112; Hatambeiki-Para. [0023], Such smart appliances are generally connected to TV 106, via HDMI cables 112 or may be connected wirelessly); and
a reception device (Hatambeiki-Fig. 2, Para. [0022], controlling device 202) configured to receive an input of information from an outside (Hatambeiki-Para. [0069], a user of controlling device 202 utters a voice command into controlling device 202),
the output device including a plurality of input terminals connectable with the respective terminals devices by wire (Hatambeiki-Fig.2, para. [0023], smart appliances are generally connected to TV 106, via HDMI cables 112), the method comprising:
transmitting data indicating a predetermined instruction not including information that specifies any of the plurality of terminal devices (Hatambeiki-Para. [0051], the controlling device 202, in this example, comprises a processor 402; see Hatambeiki-Para. [0069-0072], processor 402 receives voice commands, such as "volume up," "volume down," or "change channel" [these voice commands do not include information that specifies any appliances, and are similar to command “Next page” as indicated in application’s specification in paragraph 137]) to the server by the reception device when the reception device receives an input of the predetermined instruction (see Hatambeiki-Para. [0070-0072], processor 402 transmits the voice command to predetermined smart appliance which forwards it to remote server 208);
determining a terminal device among the plurality of terminal devices connected to an enabled terminal (Hatambeiki- Para. [0064], server 208 sends the voice command to the smart appliance, that determined which smart appliance was connected to the active HDMI input [the enabled terminal]);
determining, by the server, a terminal device connected to the inputter (Hatambeiki-Para. [0064], server 208 sends the voice command to the smart appliance, that determined which smart appliance was connected to the active HDMI input, for either executing the command or for forwarding the command to the appliance connected to the active HDMI input), the terminal device inputting a signal to the inputter, among the plurality of terminal devices (see Hatambeiki-Fig.2, the Apple TV 110 inputting a signal to the inputter of the TV 106; Hatambeiki-Para. [0008], the active HDMI input comprising a signal from an appliance presently being presented by the smart appliance); and
transmitting the data indicating the predetermined instruction to the terminal device determined by the controller (Hatambeiki- Para. [0064], server 208 sends the voice command to the smart appliance, that determined which smart appliance was connected to the active HDMI input), wherein
the enabled terminal indicates an input terminal that is enabled among the plurality of input terminals (Hatambeiki-Para. [0008], the active HDMI input comprising a signal from an appliance presently being presented by the smart appliance),
the controller determines the terminal device connected to the enabled terminal based on the database (Hatambeiki-Para. [0064], server 208 sends the voice command to the smart appliance, that determined which smart appliance was connected to the active HDMI input [the enabled terminal]; see Hatambeiki-Para. [0038, 0072], server determines a particular smart appliance for which the voice command was intended using server database).
Hatamabeiki does not explicitly disclose:
the server table includes, for each of the terminal devices, information indicating connection states of the terminal devices with respect to the input terminals, and
determines the terminal device based on the table.
Sano teaches:
the server table (Sano-Fig.2, active device management table 121) includes, for each of the terminal devices, information indicating connection states of the terminal devices with respect to the input terminals (see Sano-Fig.2, active device management table 121 shows status for each device; Sano-Para. [0041], The column "status" is used to register the statuses of devices connected through HDMI cables as to whether they are active devices or not), and
determines the terminal device based on the server table (see Sano-Para. [0077], the display device 10 refers to the active device management table 121 [server table] to identify active device for obtaining its address).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hatambeiki in view of Sano for the server to include a table that indicates connection states of the terminal devices with respect to the input terminals and determining the terminal device connected to the enabled terminal based on the server table.
One of ordinary skill in the art would have been motived because it offers the advantage of identifying an active device connected the display device (see Sano-Para. [0077]).

Claims 4-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hatambeiki (US 2019/0019504, filed Jan. 3, 2018), in view of Sano (US 2020/0059627, filled Nov. 11, 2016), further in view of Huang (US 2011/0090400, Pub. Date Apr. 21, 2011).
As per claim 4, Hatambeiki-Sano discloses the system according to claim 1, as set forth above, Hatambeiki does not explicitly disclose:
the output device or the server includes a device storage that stores a device table,
the device table stores, for each of the input terminals, an information processing device ID of a terminal device connected to the input terminal and a terminal state indicating whether or not the input terminal is enabled in association with each other.
Huang teaches:
the output device or the server includes a device storage that stores a device table (Huang-Fig. 9E, connection condition table [device table]; Huang-Para. [0042], HDMI-CEC TV90 can further display update contents, or store and display connection conditions), 
the device table (Huang-Fig. 9E, connection condition table) stores, for each of the input terminals, an information processing device ID of a terminal device connected to the input terminal and a terminal state (see Huang-Fig. 9E, connection condition table includes device, physical address, and device status for each HDMI port) indicating whether or not the input terminal is enabled in association with each other (see Huang-Fig. 9E, device status indicating On, Off and Operating [enabled] state).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Hatambeiki in view of Huang for including a device table comprising an information processing device ID of a terminal device connected to the input terminal for each of the input terminals.
 (see Huang-Para. [0028]).

As per claim 5, Hatambeiki-Sano-Huang discloses the system according to claim 1, as set forth above, Hatambeiki does not explicitly disclose:
when a first terminal device indicating any one of the plurality of terminal devices is connected to a first input terminal indicating any one of the plurality of input terminals, the output device updates the device table, and
the information processing device ID of the first terminal device is added to the updated device table.
Huang teaches:
when a first terminal device indicating any one of the plurality of terminal devices is connected to a first input terminal indicating any one of the plurality of input terminals, the output device updates the device table (see Huang-Fig. 9E [device table]; Huang-Para. [0041], if the HDMI port HDMI P4 is connected with an OFF blue-ray player, and the DVD player connected to the HDMI port HDMI P1 starts running, the HDMI-CEC TV 90 can immediately update the connection condition table), and
the information processing device ID of the first terminal device is added to the updated device table (see Huang-Fig. 9B-9E, the updated connection condition table including new device ID accordingly).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Hatambeiki in view of Huang for updating 
One of ordinary skill in the art would have been motived because it offers the advantage of keeping track of the connection statuses of the external HDMI devices (Huang-Para. [0028]).

As per claim 6, Hatambeiki-Sano-Huang discloses the system according to claim 5, as set forth above, Hatambeiki does not explicitly disclose:
the server updates the server table based on the updated device table.
Sano teaches:
the server updates the server table based on the updated connection (Sano-Para. [0045], the controller 110 updates the active device management table 121 [server table]. The controller 110 writes the information representing "active device" into the active device management table 121 in the column "status" relating to the video signal output device 20 configured to output a video signal displayed on the display 150).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Hatambeiki in view of Sano for the server updates the server table.
One of ordinary skill in the art would have been motived because it offers the advantage of identifying an active device connected the display device (see Sano-Para. [0077]).
Huang teaches:
the updated device table (see Huang-Fig. 9B-9E, the updated connection condition table including new device ID accordingly).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Hatambeiki in view of Huang for updating device table.
One of ordinary skill in the art would have been motived because it offers the advantage of keeping track of the connection statuses of the external HDMI devices (Huang-Para. [0028]).

As per claim 7, Hatambeiki-Sano-Huang discloses the system according to claim 4, as set forth above, Hatambeiki also discloses 
wherein when the reception device receives a predetermined instruction (Hatambeiki-Para. [0051], the controlling device 202, in this example, comprises a processor 402; see Hatambeiki-Para. [0069-0072], processor 402 receives voice commands), the server acquires information indicating the device from the output device (see Hatambeiki-Para. [0064], the smart appliance to receive instructions from the controlling device 202, the smart appliance sends the appliance determination to server 208; Hatambeiki-Para. [0023], Smart appliances may comprise consumer electronic devices in an end user's home such, as TV 106). 
Hatamabeiki does not explicitly disclose:
information indicating the device table, and 
updates the server table based on the information indicating the device table.
Sano teaches:
updates the server table based on the information indicating the device (Sano-Para. [0045], the controller 110 updates the active device management table 121 [server table]. The controller 110 writes the information representing "active device" into the active device management table 121 in the column "status" relating to the video signal output device 20 configured to output a video signal displayed on the display 150).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Hatambeiki in view of Sano for the server updates the server table.
One of ordinary skill in the art would have been motived because it offers the advantage of identifying an active device connected the display device (see Sano-Para. [0077]).
Huang teaches:
information indicating the device table (see Huang-Fig. 9B-9E, the updated connection condition table including new device ID). 
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Hatambeiki in view of Huang for providing the information indicating the device table.
One of ordinary skill in the art would have been motived because it offers the advantage of keeping track of the connection statuses of the external HDMI devices (Huang-Para. [0028]).

As per claim 10, Hatambeiki-Sano-Huang discloses the system according to claim 7, as set forth above, Hatambeiki also discloses 
wherein the server determines a terminal device to which a control command indicating the predetermined instruction is transmitted among the plurality of terminal devices, based on the server database (see Hatambeiki-Para. [0038, 0072], server determines a particular smart appliance for which the voice command was intended using server database).
Hatamabeiki does not explicitly disclose:
the updated server table.
Sano teaches:
the updated server table (Sano-Para. [0045], the controller 110 updates the active device management table 121).
	It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Hatambeiki in view of Sano for updating server table. 
One of ordinary skill in the art would have been motived because it offers the advantage of identifying an active device connected the display device (see Sano-Para. [0077]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hatambeiki (US 2019/0019504, filed Jan. 3, 2018), in view of Sano (US 2020/0059627, filled Nov. 11, 2016), in view of Huang (US 2011/0090400, Pub. Date Apr. 21, 2011), and further in view of Murphy et al. (US 6987847, Pub. Date Jan.17, 2006).
As per claim 8, Hatambeiki-Sano-Huang discloses the system according to claim 4, as set forth above, Hatambeiki does not explicitly disclose:
the server acquires information indicating the device table from the output device at a predetermined timing, and
updates the server table based on the information indicating the device table.
Murphy teaches:
the server acquires information indicating the device from the output device at a predetermined timing (Murphy-col. 7, lines 29-32, The device monitor 114 may detect the state of the communication device 112 and send the corresponding communication device status data to the presence detection system 130 at regular intervals; Murphy-col. 9, lines 1-5, The presence server 134 is configured to regularly or periodically receive communication device status data in the form of digital communications from one or more device monitors 114), and
updates the server record based on the information indicating the device (Murphy-col. 9, lines 50-53, The presence server 134 updates the communication device status records to correspond to the latest communication device status data received from the device monitors 114).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Hatambeiki in view of Murphy for the server acquires information indicating the device from the output device at a predetermined timing, and updates the server record based on the information indicating the device.
 (Murphy-col. 6 lines 26-29).
Sano teaches:
the server table (Sano-Para. [0045], the controller 110 updates the active device management table 121 [server table]).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Hatambeiki in view of Sano for providing the server table.
One of ordinary skill in the art would have been motived because it offers the advantage of identifying an active device connected the display device (see Sano-Para. [0077]).
Huang teaches:
information indicating the device table (see Huang-Fig. 9B-9E, the updated connection condition table including new device ID). 
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Hatambeiki in view of Huang for providing the information indicating the device table.
One of ordinary skill in the art would have been motived because it offers the advantage of keeping track of the connection statuses of the external HDMI devices (Huang-Para. [0028]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ozeki (US 20160080806) Device State Checking System, Device State Checking Method, Server Device, Communication Terminal Device, And Computer Program;
Kikkawa (US 20110221976) Video Display Apparatus, Control Method For Video Display Apparatus,Video Output Apparatus, And Control Method For Video Output Apparatus;
KOZONO et al. (US 20100225814) Video Display Device, Video Output Device, Video System, And Menu-Screen-Display Control Method;
Nakajima (US 20070277216) Communication System, Communication Method, Video Output Apparatus And Video Input Apparatus.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH NGUYEN whose telephone number is (571)272-4487.  The examiner can normally be reached on Monday-Friday: 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMAL B DIVECHA can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/VINH NGUYEN/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453